Citation Nr: 0817550	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  05-11 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than February 5, 
2001, for the award of service connection for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
October 1970.

In a July 2001 rating decision, the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), granted service connection and assigned a 20 
percent rating for diabetes mellitus associated with 
herbicide exposure, effective July 9, 2001.  Thereafter, in a 
November 2001 rating decision, the RO assigned an earlier 
effective date of February 5, 2001, for the award of service 
connection for diabetes mellitus. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 determination by the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which found that February 5, 2001 was 
the correct effective date assigned for the award of service 
connection for diabetes mellitus associated with herbicide 
exposure.  The veteran has appealed the effective date 
assigned for the award of service connection for diabetes 
mellitus.

The veteran testified during a hearing before the undersigned 
Veterans Law Judge in March 2008; a transcript of that 
hearing is of record.

The Board notes that additional medical evidence, including 
VA treatment records dated from February 2006 to March 2008, 
was associated with veteran's claims file after the issuance 
of the June 2007 supplemental statement of the case (SSOC).  
However, as this additional evidence is not relevant to the 
earlier effective date claim on appeal, a remand for issuance 
of a SSOC reflecting consideration of this additional 
evidence is not required.  See 38 C.F.R. §§ 19.31, 19.37 
(2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's claim for entitlement to service connection 
for diabetes mellitus was received by VA on February 5, 2001; 
there is no evidence of any earlier formal or informal claim 
and he has had type 2 diabetes mellitus since 1992.


CONCLUSION OF LAW

The criteria for the award of an effective date prior to 
February 5, 2001, for the grant of service connection for 
type II diabetes mellitus have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  

In a June 2004 determination, the RO found that February 5, 
2001 was the correct effective date assigned for service 
connection for diabetes mellitus associated with herbicide 
exposure.  Thereafter, the veteran disagreed the effective 
date assigned for the award of service connection for 
diabetes mellitus.  He was notified of the provisions of the 
VCAA by the RO in correspondence dated in November 2005.  
This letter notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
earlier effective date claim, identified the veteran's duties 
in obtaining information and evidence to substantiate his 
claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a SSOC was 
issued in June 2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in June 
2007.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, and all 
relevant private and VA treatment records pertaining to his 
claimed disability have been obtained and associated with his 
claims file.  Furthermore, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

The effective date for an award of disability compensation 
based on an original claim for direct service connection, if 
the claim is received within one year after separation from 
service, shall be the day following separation from active 
service or the date entitlement arose; otherwise, and for 
reopened claims, it shall be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
See 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.400 (2007).  VA regulations also provide that the terms 
claim and application mean a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  See 38 
C.F.R. § 3.1(p) (2007).  Generally, the date of receipt of a 
claim is the date on which a claim, information, or evidence 
is received by VA. 38 C.F.R.  See § 3.1(r) (2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under laws administered by the VA 
from a claimant may be considered an informal claim.  Such an 
informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  See 38 C.F.R. § 3.155(a) (2007).  The Court 
has also held that VA is not required to conjure up issues 
that were not raised by an appellant.  See Brannon v. West, 
12 Vet. App. 32 (1998).

For claims awarded or increased pursuant to a liberalizing 
law, or a liberalizing VA issue, the effective date of such 
award or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the act or administrative issue.  If a claim is reviewed at 
the request of the claimant more than one year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of such request.  See 38 C.F.R. § 3.114 (2007).

VA regulations establishing a presumption of service 
connection for type II diabetes mellitus are effective from 
July 9, 2001.  See 66 Fed. Reg. 23,166 (May 8, 2001). VA's 
General Counsel, in a precedent opinion, has held that when a 
new regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

Effective dates for disability compensation awarded to Nehmer 
class members are set forth at 38 C.F.R. § 3.816.  Under that 
regulation, a Nehmer class member is a Vietnam veteran who 
has a covered herbicide disease.  Covered herbicide diseases 
include Type 2 Diabetes (also known as type II diabetes 
mellitus or adult-onset diabetes).  See 38 C.F.R. § 3.816(b) 
(2007).

Under 38 C.F.R. § 3.816(c), if a Nehmer class member is 
entitled to disability compensation for a covered herbicide 
disease, the effective date of the award will be as follows:

(1) If VA denied compensation for the same covered herbicide 
disease in a decision issued between September 25, 1985 and 
May 3, 1989, the effective date of the award will be the 
later of the date VA received the claim on which the prior 
denial was based or the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this section.  A 
prior decision will be construed as having denied 
compensation for the same disease if the prior decision 
denied compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for which 
compensation has been awarded.  Minor differences in the 
terminology used in the prior decision will not preclude a 
finding, based on the record at the time of the prior 
decision, that the prior decision denied compensation for the 
same covered herbicide disease.

(2) If the class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose, except as otherwise provided in 
paragraph (c)(3) of this section.  [It is noted that the 
effective date for the regulation which added diabetes 
mellitus as a disease presumptively due to in-service 
exposure to herbicides is May 8, 2001.  See Liesegang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 
2002)].

A claim will be considered a claim for compensation for a 
particular covered herbicide disease if:

(i) The claimant's application and other supporting 
statements and submissions may reasonably be viewed, under 
the standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or (ii) VA issued a decision on 
the claim, between May 3, 1989 and the effective date of the 
statute or regulation establishing a presumption of service 
connection for the covered disease, in which VA denied 
compensation for a disease that reasonably may be construed 
as the same covered herbicide disease for which compensation 
has been awarded.

(3) If the class member's claim referred to in paragraph 
(c)(1) or (c)(2) of this section was received within one year 
from the date of the class member's separation from service, 
the effective date of the award shall be the day following 
the date of the class member's separation from active 
service.

(4) If the requirements of paragraph (c)(1) or (c)(2) of this 
section are not met, the effective date of the award shall be 
determined in accordance with §§ 3.114 and 3.400.  See 38 
C.F.R. § 3.816(c) (2007).

Factual Background and Analysis

In written statements of record as well as the March 2008 
hearing transcript, the veteran and his representative 
contend that he is entitled to an effective date earlier than 
February 5, 2001 for the award of service connection for 
diabetes mellitus related to in-service herbicide exposure.  
The veteran maintains that he is entitled to service 
connection from 1992, the date he was first diagnosed with 
diabetes.  His representative further contends that the 
veteran did not file an earlier claim because he was not 
informed of his eligibility for VA benefits for diabetes 
based on Agent Orange exposure until 2001.  

A March 1985 VA Form 21-526 (Veteran's Application for 
Compensation and/or Pension), the veteran filed claims for 
service connection for chronic headaches, nausea, diarrhea, 
chronic fatigue, and severe depression.  A March 1985 
attachment to that application requested development for 
evidence of herbicide exposure during active service and 
requested benefits for the above-listed disabilities that he 
claimed were caused by exposure to Agent Orange in Vietnam.  
In a May 1985 rating decision, the RO denied entitlement to 
service connection for these disabilities.  

Private treatment notes dated from January 1992 to August 
2001 from Tug River Health Clinic show findings of new onset 
diabetes mellitus in January 1992.  VA treatment notes dated 
from April 1998 to January 2001 also reflect findings of non 
insulin dependent diabetes mellitus (NIDDM).

In this case, the veteran first filed for service connection 
for diabetes mellitus in February 2001, and that claim was 
received on February 5, 2001.  The record does not 
demonstrate and the veteran does not assert otherwise.  The 
effective date for the regulation which added diabetes 
mellitus as a disease presumptively due to in-service 
exposure to herbicides is May 8, 2001.  See Liesegang, supra.  
In other words, the veteran filed his claim prior the 
effective date of the statute or regulation establishing a 
presumption of service connection for the covered disease.

The veteran is not entitled to consideration under paragraph 
(c)(1) of 38 C.F.R. § 3.816 because VA had neither denied 
compensation for the same covered herbicide disease in a 
decision issued between September 25, 1985 and May 3, 1989.  
The veteran also did not submit a claim of service connection 
for diabetes mellitus within one year of his separation from 
service in October 1970.  Thus, 38 C.F.R. § 3.816(c)(3) is 
inapplicable.  However, his claim was received by VA on 
February 5, 2001 which is a date between May 3, 1989 and May 
8, 2001 (the effective date of the statute or regulation 
establishing a presumption of service connection for diabetes 
mellitus).  Medical evidence of record as well as the 
veteran's statements indicate that his diabetes mellitus 
arose years before his initial claim for entitlement to 
service connection was received in February 2001.  Therefore, 
in accordance with 38 C.F.R. § 3.816 paragraph (c)(2), the 
effective date of the award will be the later of the date 
such claim was received by VA or the date the disability 
arose.  Based on the evidence of record, the regulations 
permit an effective date no earlier than in February 5, 2001 
and there is no basis for any earlier award.

The Board acknowledges the veteran and his representative's 
contention that the veteran did not file an earlier claim 
because he was not informed of his eligibility for VA 
benefits for diabetes based on Agent Orange exposure until 
2001.  VA law and regulations require a claim to be filed in 
order for benefits to be paid to any individual.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  No VA provision 
allows for an earlier effective date for an award of 
disability compensation based on the veteran's lack-of-
notification argument.  See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 
3.151(b), 3.400(b)(1)(ii)(B) (2007); see also Andrews v. 
Principi, 16 Vet. App. 309, 317 (2002), quoting Rodriguez v. 
West, 189 F.3d 1351 (Fed.Cir.1999) (nothing in 38 U.S.C.A. §§ 
5102 or 7722 indicates, or even suggests, that the 
Secretary's failure to provide assistance to a claimant 
justifies ignoring the unequivocal command in 38 U.S.C. § 
5110(a) that the effective date of benefits cannot be earlier 
than the filing of an application therefore.)

For the foregoing reasons, the record does not provide a 
basis for assignment of an effective date earlier than 
February 5, 2001.  The Board finds that the preponderance of 
the evidence is against the veteran's earlier effective date 
claim.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine does not apply.  
See Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

An effective date earlier than February 5, 2001, for the 
award of service connection for diabetes mellitus, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


